Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 10, 2022

The Court of Appeals hereby passes the following order:

A21A1441. THE STATE v. PAYNE.

      This case was docketed by this Court on May 14, 2021. The State’s brief and
enumeration of errors were originally due on June 3, 2021. As of the date of this
order, the State has still not filed a brief and enumeration of errors. The filing is 221
days late. Accordingly, this appeal is hereby deemed abandoned and DISMISSED
pursuant to Court of Appeals Rule 23 (a). See also Court of Appeals Rule 13.
      The Clerk of Court is DIRECTED to send a copy of this order to the State’s
attorney in this case.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          01/10/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.